     Case 1:18-cr-00308-DKC Document 25-1 Filed 10/12/18 Page 1 of 3




                                                                         o r.-.._l!rr AJ..
                                          EXHIBIT A-                   ~ ~~~~
                                      STIPULATEDFACTS                      -,~ OF~/fr
        The undersigned parties hereby stipulate and agree that the following facts are true, an~        tJ\
if this case had proceeded to trial, the government would have proven these facts beyond a ",.l'\
reasonable doubt. The undersigned parties also stipulate and agree that the following facts do not r r   D
encompass all of the evidence that would have been presented had this matter proceeded to trial. ) )

        The defendant, John Patrick Dillon ("Dillon"), born in 1957, is a former resident    ofrJ~~
Harwood, Anne Arundel County, Maryland.

       Dillon has a prior conviction under the laws of any State relating to aggravated sexual

abuse, sexual abuse or abusive sexual conduct involving a minor. Specifically, on November 17,

1998, in the Circuit Court for Anne Arundel County, Dillon pled guilty to Second Degree Sex

Offense, in violation of Article 27, Section 464A, of the Annotated Code of Maryland, and

admitted that, from January 1996 through January 1998, he repeatedly sexually abused a minor

female, including acts of oral sex and penile-vulva contact. When the abuse began, the minor

female was four years old. Dillon was sentenced on January 6, 1999 to seven years in prison.

Since his release, he has been registered as a sex offender.

       Beginning in 2015, Dillon began searching the internet for child pornography using a

variety of search terms, including "PTHC" (which stands for "pre-teen hardcore"), "Preteen girl

sex", "Girls with Daddy", "Tiny Asian Anal Porn", and "Dailylolita." Dillon created a number of

videos of the searches he ran looking for child pornography and the child pornography he found

and viewed, including videos. He saved the material to DVDs.

       Dillon also looked for child pornography images through a reverse image search by using

the website Bing and its "Image Match" feature. Instead of typing a keyword into the search

engine, Dillon would use an actual image of child pornography to find other images of child

pornography online. Dillon did so on multiple occasions including, for example, on February 3,
...          Case 1:18-cr-00308-DKC Document 25-1 Filed 10/12/18 Page 2 of 3




      2018, using an image that depicted a prepubescent female's vagina being penetrated by an adult

      male's penis. The uploading of images of child pornography to Bing caused the images to travel

      in interstate commerce. Microsoft servers flagged the uploads as images of child pornography,

      which created a cybertip that was sent to the National Center for Missing and Exploited Children

      (NCMEC). NCMEC then sent the cybertip to the Maryland State Police for follow up.

             On April 26, 2018, law enforcement executed a search warrant at Dillon's home. Law

      enforcement seized various digital storage media, to include an ACER ASPIRE X1430, SIN

      603CP200012030074C3000, with accompanying Seagate 500 GB HDD, SIN W2A3G7VH; 73

      DVDs, various manufacturers; ACER Aspire XC-704G desktop computer; and one Samsung

      Verizon flip phone.

             In addition, law enforcement seized a .303 caliber Lee Enfield Rifle, SIN 49L9045; a 12

      gauge Mossberg Shotgun, SIN R871385; a 12 gauge Ward's Western Field Shotgun, SIN 06128V;

      a Mre d' Armes Revolver pistol; 37 rounds of 303 British Centerfire Rifle Cartridges; and 26 12-

      gauge shotgun shells. By virtue of his conviction, Dillon is prohibited from possessing firearms

      and/or ammunition. The guns and ammunition were not manufactured in Maryland and therefore

      affected interstate commerce. Dillon's civil rights have not been restored.

             The electronic items seized were submitted to the HSI Digital Forensic Office for forensic

      examinations. The forensic examinations resulted in the discovery of over 1700 images and 320

      videos of child pornography stored within the electronic items seized from Dillon's residence. The

      images and videos included prepubescent minors engaged in sexually explicit conduct, as well as

      sadistic, masochistic, and other depictions of violence. The items seized were all manufactured

      outside Maryland.

            I have read this statement of facts, and carefully reviewed it with my attorney. I
      acknowledge that it is true and correct.


                                                      2
      Case 1:18-cr-00308-DKC Document 25-1 Filed 10/12/18 Page 3 of 3




      I am John Patrick Dillon's attorney. I have carefully reviewed the statement of facts with
him. He acknowledges it is true and correct and he knowingly and voluntarily agrees to it.

~~Q_
Shari Silver Derrow




                                               3
